OPINION OF THE COURT
Appeal insofar as it seeks review of that portion of the prior order of the Appellate Division which enjoined expansion pending the accounting dismissed for mootness; order appealed from and order brought up for review otherwise affirmed, with costs, for the reasons stated in so much of the memorandum at the Appellate Division as pertains to management fees and punitive damages (91 AD2d 860).
Concur: Chief Judge Wachtler and Judges Jasen, Meyer, Kaye, Alexander and Kane.* Taking no part: Judge Simons.

 Designated pursuant to NY Constitution, article VI, § 2.